DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	(#1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(5)” has been used to designate both ‘convex support surface’ and ‘flattened support surface’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	(#2) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(13)” has been used to designate both ‘tangent’ and ‘averaged tangent’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The disclosure is objected to because of the following informalities:
Similar to the above with the drawing objections, the specification is suggested to be amended as the character “(5)” has been used to designate both ‘convex support surface’ and ‘flattened support surface’. Additionally, character “(13)” has been used to designate both ‘tangent’ and ‘averaged tangent’.

	Applicant is reminded of the proper content of an abstract of the disclosure.
	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
.

Appropriate correction is required.

Claim Objections
	Claims 36 and 37 are objected to because of the following informalities: 
Claim 36 states “the included angle”, however, has improper primary antecedent basis. It is suggested to amend the claimed element initially as “an included angle”. Further limitations can state “the included angle.”
Claim 37 states “the semi-major axis”, however, has improper primary antecedent basis. It is suggested to amend the claimed element initially as “a semi-major axis”. Further limitations can state “the semi-major axis.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 34-36, 41-47, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 4617691 A).
In regards to Claim 34, Monti et al. teaches: Shaped body (15 – Fig. 1) for receiving a skull (Col 2 Lines 28-62) on a support plane (see annotated Fig. 1.1 from Monti), said shaped body (15 – Fig. 1) being substantially ring-shaped (see annotated Fig. 1.1 from Monti) and preferably open (Fig. 3), characterized in that 
a. at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) has a half ellipse (see annotated Fig. 2.1 from Monti) inclined with respect to the support plane (see annotated Fig. 2.1 from Monti), and 
b. at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) is asymmetrical (Fig. 2/12, Col 3 Lines 11-16, case law on shape).  
Monti does not explicitly teach: that the shape of the body is asymmetrical, however, Monti does state that “a pillow of any conventional shape such as a polygon, square, triangle, circle, oval or the like may also be used with the present invention, at least for various aspects thereof” (Col 3 Lines 11-16). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific shape based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select the shape to be asymmetrical. Since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.


    PNG
    media_image1.png
    312
    579
    media_image1.png
    Greyscale

Annotated Fig 1.1 from Monti


    PNG
    media_image2.png
    258
    506
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Monti

In regards to Claim 35, Monti et al. teaches: Shaped body according to claim 34, characterized in that, at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) has a convex support surface (Col 3 Lines 11-16, see annotated Fig 1.1 from Monti above).  
Although, Monti does not explicitly teach a convex support surface, however, in Annotated Fig. 1.1 above, a change in form or shape is shown that is generally convex. As such, it is recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results to change the shape of a pillow. It would have been an obvious matter of design choice to make the different portions of the support surface to be a convex shape or alternative angle, as form or shape is considered as what is desired or expedient. Furthermore, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

In regards to Claim 36, Monti et al. teaches: Shaped body according to claim 34, characterized in that, at least in one subregion, the included angle (see annotated Fig. 2.2 from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti) on an outwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1) is greater than the included angle (see annotated Fig. 2.2’s note from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti) on an inwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1).  

    PNG
    media_image3.png
    305
    581
    media_image3.png
    Greyscale

Annotated Fig. 2.2 from Monti

In regards to Claim 41, Monti et al. teaches: Shaped body according to claim 34, characterized in that it contains a UV protection additive and/or an antibacterial agent (Col 3 Lines 17-29).  

In regards to Claim 42, Monti et al. teaches: Shaped body according to claim 34, characterized in that the skull is the skull of an infant (Col 4 Lines 41-45).  

In regards to Claim 43, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1) comprises a flattened support surface (Fig. 2/12, Col 3 Lines 11-16 and Col 5 Lines 3-5).  
Although, Monti does not explicitly teach a flattened support surface, however, in Fig. 1 from Monti, a change in form or shape is shown that is generally flattened near the top. As such, it is recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results to change the shape of a pillow. It would have been an obvious matter of design choice to make the different portions of the support surface to be a flat or alternative angle, as form or shape is considered as what is desired or expedient. Furthermore, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

In regards to Claim 44, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (17 – Fig. 1) has a solid body (84 – Fig. 12, Col 7 Lines 3-10) and/or a hollow body, preferably a solid body (Col 7 Lines 3-10).  

In regards to Claim 45, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 3) is open (Fig. 3) and has a first end (19 – Fig. 3) and a second end (21 – Fig. 3).  

In regards to Claim 46, Monti et al. teaches: Shaped body according to claim 34, characterized in that it comprises a cover (Col 7 Lines 35-39, ‘covered’) and that the cover is not an exact fit (Col 7 Lines 55-57, see note below).
Note: Based on Monti et al. (Col 7 Lines 55-57, the following is stated “Similarly, the pillows 15 may be provided in varying thicknesses and sizes and the wedge-shaped portions may have the outside to inside ratios changed, as desired.” As such, the ratio of pillow to outer pillow cover could be of different ratios thus allowing, the cover to not be an ‘exact fit’ as stated from the claim limitation above. 

In regards to Claim 47, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1) comprises a stiffening element (88 – Fig. 13, Col 7 Lines 8-11).  

In regards to Claim 49, Monti et al. teaches: Combination comprising 
a. the shaped body (15 – Fig. 1) according to claim 34, which comprises a first fastening means (37 – Fig. 3) for fastening the shaped body (15 – Fig. 1) to a base surface (‘user’s neck – see Fig. 5, Col 5 Lines 15-28), 
b. a second fastening means (38 – Fig. 3) for fastening the shaped body (15 – Fig. 1) according to a., wherein the first and second fastening means are connectable (37 and 38 coming together to form 23 in Fig. 4, Col 5 Lines 15-28).  
In regards to Claim 51, Monti et al. teaches: Shaped body according to claim 35, characterized in that, at least in one subregion, the included angle (see annotated Fig. 2.2 from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti ‘avg. tangent’) on an outwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1) is greater than the included angle (see annotated Fig. 2.2’s note from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti ‘avg. tangent’) on an inwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (see annotated Fig. 2.1 from Monti).

	Claims 37, 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A in view of Telford et al. (KR 20170053672).
In regards to Claim 37, Monti et al. teaches: Shaped body according to claim 36, characterized in that the semi-major axis (see annotated Fig. 2.3 from Monti) of the half ellipse (see annotated Fig. 2.3 from Monti) is inclined with respect to the support plane (see annotated Fig. 1.1 from Monti), but does not explicitly teach, by up to 90°, preferably by 25° to 50°, and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 42°, more preferably 35° to 40°.
Telford et al. teaches: by up to 90°, preferably by 25° to 50° (see annotated Fig. 5e from Telford), and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or equal to Fig. 5e from Telford, see annotated Figure 5e below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific angle or a range of angles based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select an angle that is specified for a pillow as user’s may utilize different angles based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the angles stated and would not modify the intended use with the broadness of the ranges shown. Additionally, there is no invention in merely changing the angle of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results. 

    PNG
    media_image4.png
    223
    489
    media_image4.png
    Greyscale

Annotated Fig. 5e from Telford

In regards to Claim 39, Monti et al. teaches: Shaped body according to claim 34, but does not teach, characterized in that the foam body comprises polyurethane foam, which has 
- a closed surface and/or 
- a bulk density of the foam of 40 to 1200 kg/m3, preferably of 150 to 1200 kg/m3, particularly preferably of 150 to 300 kg/m3, more preferably of 230 kg/m3, according to DIN EN ISO 845, and/or 
- a density of the skin of 500 to 900 kg/m3, preferably of 600 to 800 kg/m3, particularly preferably of 700 kg/m3, according to DIN 53 479, and/or 
a tensile strength of the skin of 600 to 800 KPa, preferably of 724 KPa, according to DIN 53 504, and/or a tensile strength of the foam of 150 to 250 KPa, preferably of 206 KPa, according to DIN EN ISO 1798, and/or 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- an elongation of the skin of 150 to 250%, preferably of 195%, according to DIN 52 504, and/or an elongation of the foam of 110 to 180%, preferably of 139%, according to DIN EN ISO 1798, and/or 
- a tear propagation resistance of the skin of 2 to 4 N/mm, preferably of 3.1 N/mm, and/or a tear propagation resistance of the foam of 0.5 to 1.5 N/mm, preferably of 0.9 N/mm according to DIN ISO 34-1. 

Telford teaches: 
characterized in that the foam body comprises polyurethane foam (“characterized in that the foam body comprises polyurethane foam”), which has 
- a closed surface (“The pillow 10 may include a cover (not shown) made of a piece of material or material so as to removably cover the polyurethane foam of the pillow 10”) and/or 
3 (“2.8 – 3.4 lbs/                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                    ” = 44.85 – 54.46 kg/                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            ,
                             
                            s
                            e
                            e
                             
                            n
                            o
                            t
                            e
                             
                            b
                            e
                            l
                            o
                            w
                            )
                        
                    , preferably of 150 to 1200 kg/m3, particularly preferably of 150 to 300 kg/m3, more preferably of 230 kg/m3, according to DIN EN ISO 845, and/or 
- a density of the skin of 500 to 900 kg/m3, preferably of 600 to 800 kg/m3, particularly preferably of 700 kg/m3, according to DIN 53 479, and/or 
a tensile strength of the skin of 600 to 800 KPa, preferably of 724 KPa, according to DIN 53 504, and/or a tensile strength of the foam of 150 to 250 KPa, preferably of 206 KPa, according to DIN EN ISO 1798, and/or 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- an elongation of the skin of 150 to 250%, preferably of 195%, according to DIN 52 504, and/or an elongation of the foam of 110 to 180%, preferably of 139%, according to DIN EN ISO 1798, and/or 
- a tear propagation resistance of the skin of 2 to 4 N/mm, preferably of 3.1 N/mm, and/or a tear propagation resistance of the foam of 0.5 to 1.5 N/mm, preferably of 0.9 N/mm according to DIN ISO 34-1. 

Note: Telford states “the polyurethane foam has a density of about 2.8 to 3.4 pounds, such as a unit cubic foot”, which would be the following value as a conversion to the proper units as state in the instant invention:
2.8 – 3.4 lbs/                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                               ->           44.85 – 54.46 kg/                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
Therefore, the prior art of Telford (44.85 – 54.46 kg/m3 ) would be in the range of the instant invention (40-1200 kg/m3).

It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material property ranges based on a user’s intended use and preference from Telford to the pillow of Monti, as it is considered an obvious matter of design choice to select a material that has specified material properties for a pillow as user’s may utilize different properties based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the properties stated and would not modify the intended use with the broadness of the ranges shown. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, a change in form, shape or material properties is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.


In regards to Claim 52, Monti et al. teaches: Shaped body according to claim 51, characterized in that the semi-major axis (9) of the half ellipse (8) is inclined with respect to the support plane (see annotated Fig. 1.1 from Monti) by up to 90°, preferably by 25° to 50°, and/or the included angle (14) on the outwardly facing 7PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 part (11) of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle (14) on the inwardly facing part (12) of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 420, more preferably 35° to 40°.  
Telford et al. teaches: by up to 90°, preferably by 25° to 50° (see annotated Fig. 5e from Telford above), and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or Fig. 5e from Telford, see annotated Figure 5e above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific angle or a range of angles based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select an angle that is specified for a pillow as user’s may utilize different angles based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the angles stated and would not modify the intended use with the broadness of the ranges shown. Additionally, there is no invention in merely changing the angle of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results. 

	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A in view of Salido et al. (US 6052850 A).
In regards to Claim 38, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1), but does not teach, has at least in part an indentation hardness of 8 N to 11 N, preferably of 9.5 N, and/or at least in part an indentation depth of 25% to 55%, preferably of 40%.  
Salido teaches: has at least in part an indentation hardness of 8 N to 11 N, preferably of 9.5 N, and/or at least in part an indentation depth of 25% to 55%, preferably of 40% (Col the precise dimensions, shape and "hardness" of the support device are readily selectable for different requirements.”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated specified material properties of Salido to allow for the degree of indentation/compression to within the specified ranges as material properties are considered a feature based of the user’s needs and preferences and is not an inventive property. It is to be noted with the ranges shown there is no criticality with the hardness or depth of the indentation as stated and would not modify the intended use with the broadness of the ranges shown. Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of (KR 200474341 Y1).
In regards to Claim 40, Monti et al. teaches: Shaped body according to claim 34, characterized in that the foam body, but does not teach, comprises silicone, and the silicone has 
- a Shore hardness on the silicone of approximately 45 Shore 00 to approximately 90 Shore A, preferably of approximately 55 Shore 00 to approximately 50 Shore A, very particularly preferably of approximately 70 Shore 00, according to DIN 53505, and/or 
2, preferably of approximately 2 to approximately 6 N/mm2, very particularly preferably of approximately 2 N/mm2 according to DIN 53504 (specimen S3A), and/or 
- an elongation of the silicone of approximately 400 to approximately 900%, preferably of approximately 500 to approximately 700%, very particularly preferably of approximately 600% according to DIN 53504 (specimen S3A), and/or 
- a tear propagation resistance of the silicone of approximately 1.2 to approximately 16.5 N/mm, preferably of approximately 3 to approximately 12 N/mm, very particularly preferably of approximately 5 N/mm according to DIN 53515, and/or 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- is powdered with talcum or fluorinated, preferably fluorinated. 

KR 200474341 teaches: comprises silicone (“using a silicone foam stabilizer is a foam stabilizer, a fluorinated foam stabilizer or the like are, it is preferable to use a silicone-based foam stabilizer.”), and the silicone has 
- a Shore hardness on the silicone of approximately 45 Shore 00 to approximately 90 Shore A, preferably of approximately 55 Shore 00 to approximately 50 Shore A, very particularly preferably of approximately 70 Shore 00, according to DIN 53505, and/or 
- a tear strength of the silicone of approximately 1 to approximately 8 N/mm2, preferably of approximately 2 to approximately 6 N/mm2, very particularly preferably of approximately 2 N/mm2 according to DIN 53504 (specimen S3A), and/or
 - an elongation of the silicone of approximately 400 to approximately 900%, preferably of approximately 500 to approximately 700%, very particularly preferably of approximately 600% according to DIN 53504 (specimen S3A), and/or 

- is powdered with talcum or fluorinated, preferably fluorinated (“using a silicone foam stabilizer is a foam stabilizer, a fluorinated foam stabilizer or the like are, it is preferable to use a silicone-based foam stabilizer.”).  

It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material property ranges based on a user’s intended use and preference from KR 200474341 to the pillow of Monti, as it is considered an obvious matter of design choice to select a material that has specified material properties for a pillow as user’s may utilize different properties based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the properties stated and would not modify the intended use with the broadness of the ranges shown. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, a change in form, shape or material properties is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.

	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of Britto et al. (US 20030196269 A1).
In regards to Claim 48, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1) comprises a stiffening element (88 – Fig. 13, Col 7 Lines 8-11), but does not teach, which is composed of two members.  
Britto et al. teaches: which is composed of two members (26 – Fig. 6, ‘articulated links 26 extending from each end’). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have separated the stiffening element of Monti into two separate parts of Britto, especially those that are the exact same element for the same intended use in a pillow. Separating elements has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

	Claim 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of Warnock (US 20100242180).
In regards to Claim 50, Monti does not teach: Method for the prevention and/or for the treatment of positional deformations of the skull, in particular the skull of infants, characterized in that the skull is supported on a shaped body according to claim 34.
Warnock teaches:
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specified intended use for infant skull treatment/prevention from Warnock to the infant or child pillow as specified in Monti. Monti discloses that the pillow is used to allow a user to have a comfortable rest during a trip. As such, that can be considered to treat or prevent neck pain. As such, the combination of Monti in view of Warnock is justified for both infants as they are treating in their own relative instances. 
In regards to Claim 53, Monti et al. teaches: Method for the prevention and/or for the treatment of positional deformations of the skull, in particular the skull of infants, characterized in that the skull is supported on a combination according to claim 49.
Warnock teaches: Method for the prevention and/or for the treatment of positional deformations of the skull (Para 0003/0009), in particular the skull of infants (Para 0009), characterized in that the skull is supported on a combination (130 – Fig. 9, Para 0044/0048) according to claim 49.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specified intended use for infant skull treatment/prevention from Warnock to the infant or child pillow as specified in Monti. Monti discloses that the pillow is used to allow a user to have a comfortable rest during a trip. As such, that can be considered to treat or prevent neck pain. As such, the combination of Monti in view of Warnock is justified for both infants as they are treating in their own relative instances. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2022